Exhibit 21.1 QEP Resources, Inc. Subsidiaries Name StateofOrganization Reference QEP Energy Company Texas QEP Field Services Company Utah QEP Marketing Company Utah QESI Utah Uintah Basin Field Services, LLC Delaware Rendezvous Gas Services, LLC Wyoming Three Rivers Gathering, LLC Delaware Rendezvous Pipeline Company, LLC Colorado Perry Land Management Company, LLC Oklahoma Roden Participants, LTD Texas Clear Creek Storage Company, LLC Utah 100% owned by QEP Resources, Inc. 100% owned by QEP Field Services Company 78% owned by QEP Field Services Company 50% owned by QEP Field Services Company 38% owned by QEP Field Services Company 100% owned by QEP Marketing Company 14% owned by QEP Energy Company
